Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The following changes to the drawings have been approved by the examiner:
Top face 140 is not labeled in the drawings as described in the specification at paragraphs [0041+] and should be added to the figures or removed from the specification.
Reference numeral A is not labeled in the drawings as described in the specification at paragraphs [0041] line 11 and should be added to the figures or removed from the specification.
Protrusion 160 is not labeled in the drawings as described in the specification at paragraphs [0042+] and should be added to the figures or removed from the specification.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-5 is not disclosed or taught by the prior art with an alignment gauge connected to the first support member, the alignment gauge comprising: a body member having a first end, a second end, a front face, a back face, a top face, and a bottom face, at least the front face having a plurality of markings, the body member supported by the first support member adjacent the first bone member; and an elongate member having a first portion alignable with the first bone member and a second portion alignable with the markings on the front face of the body member to provide a visual indication of the relative position of the first bone member to the first support member along with the remaining limitations of the claims.
The device as claimed in claims 6-10 is not disclosed or taught by the prior art with a body member having a first end, a second end, a front face, a back face, a top face, and a bottom face, at least the front face having a plurality of markings, the body member connectable to the first support member of the fixator in a way that the body member is adjacent the first bone member; and an elongate member having a first portion alignable with the first bone member and a second portion alignable with the markings on the front face of the body member to provide a visual indication of the relative position of the first bone member to the first support member along with the remaining limitations of the claims.
The method as claimed in claims 11-16 is not disclosed or taught by the prior art including the steps of attaching an alignment gauge to the first support member and adjacent the first member, wherein the alignment gauge has a body member having a first end, a second end, a front face, a back face, a top face, and a bottom face, at least the front face having a plurality of markings, the body member attached to the first support member in a way that the body member is adjacent the first bone member; placing an elongate member having a first portion alignable with the central longitudinal axis of the first bone member and a second portion alignable with the markings on the front face of the body member; and measuring a translational distance between the central longitudinal axis of the first bone member to the center point of the first support member along with the remaining limitations of the claims.
McGrath et al is the closest prior art with the first and second support members and a plurality of struts (with indicia), however, there is no disclosure or motivation to add the alignment gauge and elongate member as claimed in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855